IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-95-017-CR


JAMES RABOLD,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 934186, HONORABLE HUME COFER, JUDGE PRESIDING
 



PER CURIAM
	Appellant's motion to suspend the requirements of Rule 41(b) for the purpose of
allowing an out-of-time appeal is overruled.  Tex. R. App. P. 2(b), 41(b).  The appeal is
dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed
Filed:  February 1, 1995
Do Not Publish